Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 1 of 17




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-CV00285-CMA-NRN


   NICOLAS DONEZ,


                     Plaintiff,

   v.

   LEPRINO FOODS COMPANY, a Colorado
   corporation,

                     Defendant.


   DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION
                       FOR SUMMARY JUDGMENT


            Defendant Leprino Foods Company (“Leprino Foods”), through its undersigned counsel,

   William C. Brittan and Margaret R. Pflueger, of the law firm of Campbell Killin Brittan & Ray,

   LLC, herein submits its Reply to Plaintiff’s Response in Opposition to Leprino Foods Company’s

   Motion for Summary Judgment (“Response”) [Doc # 46] and in support thereof states as follows:

                                       I.      SUMMARY OF REPLY

            Plaintiff’s sole federal claim for race discrimination boils down to an assertion that Leprino

   Foods terminated Plaintiff’s employment for violating the company’s Workplace Security Policy

   (“WSP”) when other Caucasian employees who engaged in allegedly similar conduct were not

   terminated. Leprino Foods is entitled to summary judgment on this claim because a) Plaintiff

   cannot establish a prima facie case of race discrimination, especially when his Caucasian co-

   worker, Frank Levar, was also terminated for being involved in the workplace fight; b) violation

   {00395603.DOCX / 1}
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 2 of 17




   of a company policy is a legitimate, nondiscriminatory reason for terminating an employee; and c)

   Leprino Foods’ genuine belief, which Plaintiff cannot dispute, that Plaintiff had violated its WSP

   precludes a finding of pretext.

            Plaintiff’s single state law claim for wrongful discharge in violation of public policy must

   also be dismissed because any inference that might be drawn from the temporal proximity of

   Plaintiff’s filing for workers compensation and his termination does not surmount the undisputed

   evidence establishing that 97% of Leprino Foods’ employees who filed workers compensation

   claims between 2012 to 2017 were not terminated within four (4) months of filing. Further,

   Plaintiff fails to cite to any Colorado law which prohibits an employer from terminating an at-will

   employee where the employee later claims he was defending himself in a fight with a co-worker.

   Moreover, although Leprino Foods disputes Plaintiff ever told Leprino Foods he was acting in

   self-defense during the fight, even viewing the facts in a light most favorable to Plaintiff for

   purposes of the Motion, Plaintiff does not dispute that February 29, 2016 was the earliest he made

   Leprino Foods aware of this theory of self-defense, which was after Leprino Foods made the

   decision to terminate his employment. Thus, Leprino Foods was unaware of Plaintiff’s alleged

   protected activity when it made the decision to terminate his employment.

         II.        COMMENTS RE PLAINTIFF’S RESPONSES TO LEPRINO FOODS’
                                  UNDISPUTED FACTS

            7.       Citation misstates Julia Lambert’s testimony which concerned only training she had

   for purposes of enforcing the WSP. Doc 46-1 – Lambert Dep. at 27:24-28:13.

            9/25/33. In violation of Fed.R.Civ.P.56(c)(1), Plaintiff’s Response fails to admit his own

   deposition testimony that a) he was aware that Leprino had a policy which did not tolerate

   {00395603.DOCX / 1}                               2
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 3 of 17




   intimidation, harassment or fighting at the workplace [Doc 41-1, p. 31 - Donez Dep. at 99:3-

   100:9]1; b) he didn’t know why he didn’t just leave the scene when Mr. Levar pushed him [LF App.,

   p. 30 - Donez Dep. at 94:6-95:21] and c) other than the fact that he was terminated, he has no other

   evidence to support his claim that he was fired because he filed a workers’ compensation claim [LF

   App., p. 25 - Donez Dep. at 30:1-22].

             14.      Plaintiff’s citation does not demonstrate Mr. Levar had a mallet or hammer at the

   time of his altercation with Plaintiff, and, in fact, it was Plaintiff that had the mallet at that time.

   Doc 41-1, p. 83 - Police Report; Doc 41-1, p. 33 - Plaintiff’s February 10, 2016 Statement (“Stm.”).

             15/20/21.        Incredibly, in violation of Fed.R.Civ.P.56(c)(1), Plaintiff denies recorded

   statements made to the Fort Morgan Police Department (“FMPD”), claiming the audio recordings

   are “incomplete and inaccurate” and/or edited in a misleading manner. However, Plaintiff does

   not provide any additional recordings or other evidence to refute these statements.

             16/23. While Plaintiff now claims he pushed Mr. Levar in self-defense, he did not tell that

   to the FMPD or include that in his statement to Leprino Foods. The claim of self-defense is only

   mentioned by Plaintiff post-termination. Plaintiff’s citation to Ms. Esterly’s deposition testimony

   confirms he never mentioned it to her prior to the termination decision. Doc 46-1, p. 40– Esterly

   Dep. at 72:4-10; Doc 41-1, p. 33-Plaintiff’s Stm. and p. 39 –Recording (“Recordings”) 1 and 2.

             18.      Plaintiff’s statement that he was never interviewed by Leprino Foods after the

   incident is clearly inaccurate as Ms. Esterly interviewed him on the day of the incident at the

   hospital and spoke with Plaintiff after receiving the police report that indicated Plaintiff admitted



   1
       Page citations to Doc 41-1 and 46-1 refer to the parties’ original pagination in their respective appendices.
   {00395603.DOCX / 1}                                      3
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 4 of 17




   pushing Mr. Levar. Doc 41-1, pp. 17& 23 - Esterly Dep. at 45:13-46:20; 69:21-71:20; Doc 46-1,

   pp. 349-350.

                         III.   PLAINTIFF’S ADDITIONAL UNDISPUTED FACTS

            34/35. Admit.

            36.      Admit Plaintiff was nominated for the award but deny remainder as unsupported

   by the evidence cited. Doc 46-1, p. 389.

            37.      Admit that Ryan Henry, a Caucasian and former Whey Department Foreperson,

   who had been assigned to a special project, returned to the Whey Department in his previous role.

   Deny the remainder as unsupported by the evidence cited. Doc 46-1, p. 343.

            38.      Admit.

            39.      Admit the WSP provided that if there was an incident that might involve workplace

   violence, Leprino Foods would investigate it and take appropriate action, up to and including

   termination, based on the severity of the employee’s conduct and what was determined during the

   investigation. Deny the term “zero tolerance” as vague and undefined. LF Supp. App. pp. 2 and

   3 - Schmidt Dep. at 39:16-41:22.

            40.      Deny that the WSP does not define what conduct violated the policy and criteria

   used to find a violation, as examples are included in the policy. Admit that a determination of

   whether conduct was a violation of this policy was left to the discretion of the persons investigating

   the incident. Doc 41-1, pp. 5-11 – WSP.

            41.      Deny. LF Supp. App., pp. 10 and 11 - Lambert Dep. at 120:14-121:24.

            42.      Deny. Doc 41-1, p. 13 - Esterly Dep. at. 26:16-27:23; LF Supp. App., p. 4 - Schmidt

   Dep. at 59:20-60:20.
   {00395603.DOCX / 1}                                4
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 5 of 17




            43.      Admit that the WSP has guidelines for investigating an incident under the policy,

   which includes interviewing the witnesses or individuals affected. Admit that the policy provides

   that in the event of violence, contacting law enforcement may be appropriate. Deny that the policy

   specifically provides for conducting additional interviews if necessary, blocking off areas and

   taking photographs, but admit that those actions may be necessary during an investigation of

   purported workplace violence. Deny that this is the only case where Leprino Foods included police

   reports as part of its investigation file, as Ms. Esterly’s testimony was solely related to her

   experience. Doc 41-1, pp. 8-10 - WSP; LF Supp. App., p. 14 - Esterly Dep. at 90:9-13.

            44.      Denied regarding that Mr. Levar being visibly angry and yelling at Plaintiff that

   “next time I tell you I need help, you need to send me help”, and deny that this is a full and accurate

   representation of the events at issue. Otherwise admitted. Doc 46-1, p. 380; LF Supp. App. p. 17

   - Recording 4; Doc 41-1, p. 34 - Levar Stm.

            45.      Deny. Doc 41-1, pp. 33 and 34 - Plaintiff’s Stm. and Levar Stm.; LF Supp. App.

   p. 17 - Recording 4; Doc 41-1, p. 39 –Recordings 1 and 2.

            46.      Admit.

            47.      Admit that Mr. Davidson initially went to the refiner room and found Plaintiff on

   the floor. Deny the remainder as unsupported by the evidence cited.

            48.      Deny. The cited assertion is hearsay and not supported by proper medical testimony

   or other admissible evidence.

            49.      Deny, specifically that there was an “assault”. Doc 41-1, p. 34 - Levar Stm.; Doc

   41-1, p. 39 – Recordings 1 and 2; LF Supp. App. p. 17 - Recording 4.


   {00395603.DOCX / 1}                               5
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 6 of 17




          50.        Deny. The cited testimony and evidence do not support Plaintiff’s assertion. Doc

   41-1, p. 83 - Police Report; Doc 41-1, p. 33 - Plaintiff’s Stm.

          51.        Admit that after the altercation between Mr. Levar and Plaintiff, Mr. Levar told Ms.

   Esterly that he had knocked Plaintiff out and it was his exit interview. Deny the remainder as

   unsupported by the evidence cited, including that Mr. Levar admitted “assaulting” Plaintiff.

          52.        Admit, except for the fact that Ms. Esterly escorted Mr. Levar out of the building,

   which is denied as unsupported by the deposition testimony cited.

          53.     Deny as unsupported by the evidence cited.

          54.        Admit that Ms. Esterly asked Plaintiff’s wife Heather to get a written statement

   from him. Otherwise deny. Doc 41-1, p.17 - Esterly Dep. at 45:13-46:20; Doc 41-1, p.33 –

   Plaintiff’s Stm.; Doc 46-1, p. 349-350.

          55.     Deny. LF Supp. App., p. 5 - Schmidt Dep. at 80:10-23.

          56.        Admit.

          57.        Admit that Leprino Foods requested the FMPD reports in order to verify Plaintiff’s

   statements to the police that he had pushed Mr. Levar. Deny the remainder as unsupported by the

   evidence cited.

          58.     Deny as unsupported by the evidence cited.

          59.        Admit that additional reports were submitted by the police following February 22,

   2016, but deny any additional reports are relevant to the issue of Plaintiff’s termination.

          60.        Admit.

          61.     Deny. Doc 41-1, p. 23 - Esterly Dep. at 71:1-72:10; LF Supp. App. p.13 - Esterly

   Dep. at 74:10-75:5; LF Supp. App. p. 19 - Plaintiff’s Dep. at 118:11-120:21.
   {00395603.DOCX / 1}                            6
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 7 of 17




          62.    Deny as unsupported by the evidence cited.

          63.    Deny that Mr. Levar was convicted of second-degree assault. Admit that Mr. Levar

   was convicted of assault in the third degree. Admit that Mr. Donez was never charged by the Fort

   Morgan Police Department. Doc 46-1, p. 429.

          64.    Leprino objects to these factual allegations as irrelevant and too remote. Without

   waiving these objections, admitted in or around 2010 or 2011, Mr. Levar and Mr. Tucker, a

   Caucasian, got into an argument at the plant, and Mr. Tucker, who was angry at the time, got up

   out of his chair and stepped to within a foot of Mr. Levar just before Mr. Levar pushed him back.

   Further admit Mr. Tucker and Mr. Levar each went to HR and neither were disciplined for the

   incident. Further admit Mr. Tucker felt that prior to being pushed, he got too close to Mr. Levar

   and persons in HR, including Shane Cole and Don Northrup, told Mr. Tucker he may have been

   partially to blame for being the instigator in the incident. Denied Shane Cole was employed by

   Leprino Foods at the time of Plaintiff’s incident in February, 2016. Doc 46-1 pp. 313-316 - Crim.

   Trans. II at 47:19-50:8; LF Supp. App. pp. 20-27 - FTR Trans. at 15:4-21:20; LF Supp. App. pp.

   8 and 9 - Lambert Dep. at 15:16-16:3; 54:4-19.

          65.    Admit on July 15, 2015, Kyle Lara, Hispanic, struck Mr. Nicaise twice in the head,

   that Mr. Lara was terminated for this conduct and that Mr. Nicaise did not strike Mr. Lara or

   retaliate and was not terminated. Deny the incident was an “altercation” as Mr. Nicaise did not

   engage in violent behavior. Deny Mr. Nicaise was Caucasian as unsupported by the evidence. LF

   Supp. App. pp. 28-31 – Lara Investigation Notes (“Notes”).

          66.    Admit that in March 2016 Jay Marshall alleged that Shawn Morrison, a Caucasian

   employee, engaged in behavior such as roughhousing, grabbing shoulders, pretending to
   {00395603.DOCX / 1}                      7
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 8 of 17




   chokehold and playing around. Further admit that Mr. Morrison met with management concerning

   these allegations and Mr. Morrison received a warning to stop the behavior. Further admit that

   Heather Donez alleged that Mr. Morrison had lifted up a female coworker but denies that the

   female coworker complained. Admit Mr. Morrison was given a “Last and Final Warning” on April

   18, 2016 for his unprofessional behavior.2 Admit Crystal Campos, a Hispanic employee was

   terminated for kicking a co-worker in the groin area. Deny the remainder as unsupported by the

   evidence cited. LF Supp. App. pp. 32-35- Morrison Notes and p. 45 – Campos Notes.

            67.      Admit that Jedidiah Camacho, a Hispanic, was terminated in September, 2012 for

   making violent statements, including that he had a “death list” and threatening to bring “a machine

   gun in and killing everyone”. Leprino objects to the allegations relating to Chris Dreher as

   irrelevant, immaterial and remote. Without waiving these objections, admitted Mr. Dreher received

   the written warning attached to Plaintiff’s Response. LF Supp. App. pp. 46-49 – Camacho Notes.

            68.      Admit that all employees listed worked at Leprino’s Fort Morgan plant but deny

   the remainder, since no supportive evidence is provided.

            69.      Objection to this statement as containing hearsay and irrelevant and unduly

   prejudicial. Without waiving these objections, denied as evidence does not support alleged fact.

                                                   III.     ARGUMENT

            A.       The Evidence Precludes a Finding of a Prima Facie Case of Discrimination.




   2
     In the Response at footnote 3, Plaintiff includes additional facts concerning Mr. Morrison’s ultimate termination for
   threatening violence against individuals at the Leprino Fort Morgan Plant. Leprino admits Mr. Morrison was fired in
   December 2017 for threats made against employees of Leprino Foods of Leprino Foods. In 2018, Leprino Foods went
   to Court and obtained a Civil Protection Order against Mr. Morrison. LF Supp. App. pp. 36-44 – Morrison Notes and
   Request for Retraining Order.
   {00395603.DOCX / 1}                                       8
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 9 of 17




            As argued in the Motion, Plaintiff cannot establish a prima facie case of discrimination

   because he is unable to show similarly situated non-minority employees were treated differently.

   The undisputed fact is Plaintiff’s “similarly situated” Caucasian co-worker Mr. Levar was

   terminated for being involved in the exact same fight. See Aramburu v. Boeing Co., 112 F.3d 1398,

   1403 (10th Cir. 1997), citing EEOC v. Flasher Co., Inc., 986 F.2d 1312, 1316 (10th Cir. 1992).

            Plaintiff cannot argue that he and Mr. Levar were not similarly situated. [Doc 46, p. 14]

   The undisputable evidence confirms that Plaintiff and Mr. Levar: a) dealt with the same supervisor;

   b) were subject to the same standards governing discipline, namely the WSP; and c) engaged in

   conduct of comparable seriousness by getting into a physical altercation at work. Doc 41-1, p. 2 -

   Schmidt Aff. at ¶ 14. Plaintiff’s contention that he did not engage in conduct of comparable

   seriousness because he suffered greater injuries than Mr. Levar in the fight [Doc 46, p. 14] in

   untenable as it would require an employer to find that the loser of the fight did not engage in the

   “same conduct” as the winner. The relevant question is not who won the fight, but whether both

   employees engaged in the fight. Plaintiff’s own statements establish he was an active participant

   in the fight. Doc 41-1, pp. 82-83 - police report #2 and pp. 22&23 - Esterly Dep. at 67:16-71:20;

   p. 39 – Recordings 1 and 2.3

            As a matter of law, a jury cannot find that Plaintiff has established a prima facie case of

   discrimination given that Mr. Levar, a similarly situated Caucasian co-worker, received the same

   discipline as Plaintiff for engaging in workplace violence. Because Plaintiff asserts no other facts


   3
     The focus is on the information provided to Leprino Foods as the decision maker and whether Leprino Foods believed
   it to be true, not Plaintiff’s subjective description of the incident. Id, citing Jaramillo v. Colo. Judicial Dep't, 427 F.3d
   1303, 1307 (10th Cir. 2005) (court does not depend “plaintiff's subjective evaluation of the situation.")

   {00395603.DOCX / 1}                                          9
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 10 of 17




   suggesting discriminatory animus on the part of Leprino Foods, the jury is left with no basis for

   inferring that Leprino Foods discriminated against Plaintiff because he is Hispanic.

     B. Leprino Foods Had a Legitimate, Nondiscriminatory Reason for the Termination.

          As set forth in detail in the Motion, the undisputed evidence establishes that Leprino Foods

   terminated Plaintiff for violating company policy. Doc 41-1, p. 2 - Schmidt Aff. at ¶ 12; Doc 41-

   1, p. 39 - Recording Snippets 1 and 2; Doc 41-1, p. 44 - Leprino Foods’ Responses to Plaintiff’s

   Initial Discovery Requests, Interrogatory No. 6. Leprino Foods’ justification for Plaintiff’s

   termination is legitimate and nondiscriminatory. See Morgan v. Hilti, Inc., 108 F.3d 1319, 1997

   WL 118531, *4 (10th Cir. 1997). Because Leprino Foods met its burden to produce evidence

   establishing that Plaintiff was discharged for a facially legitimate and nondiscriminatory reason,

   "the presumption of discrimination established by the prima facie showing simply drops out of the

   picture." Flasher Co., Inc., 986 F.2d 1312, 1317-18 (10th Cir. 1992) (emphasis in original) ("It is

   only unexplained discipline, not unexplained disparities, that will justify judgment in favor of the

   plaintiff under the second prong of McDonnell Douglas.") Again, Plaintiff cannot submit any

   evidence that would allow a jury to find Leprino Foods did not have a legitimate, non-

   discriminatory basis for his termination.

          C.      Plaintiff’s Evidence Does Not Support a Finding of Pretext.

          To survive summary judgment, Plaintiff was required to present evidence raising a genuine

   issue that his termination was the result of his race or that the reason offered by Leprino Foods

   was a mere pretext. See Jones v. Unisys Corp., 54 F.3d 624, 630 (10th Cir. 1995). In this regard,

   not having any direct evidence that he was terminated as a result of his race, Plaintiff is left to rely

   on circumstantial evidence purportedly showing that similarly situated non-minority employees
   {00395603.DOCX / 1}                          10
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 11 of 17




   were not discharged for the same or similar conduct. However, a review of the incidents cited in

   Plaintiff’s Response concerning other non-minority employees dispels Plaintiff’s contention that

   these incidents involved similarly situated employees and/or conduct of comparable seriousness.

            a.       Shane Tucker/Frank Levar [Doc # 46, p. 11 at ¶ 64]. As explained in Section III, ¶

   64 above, in 2010 or 2011, Shane Tucker and Mr. Levar got into an argument at the plant. This

   remote incident did not involve a fight or violence and the seriousness of the conduct was evaluated

   by a different supervisor than the one investigating the fight between Plaintiff and Mr. Levar.4

            b.       Kyle Lara/Chase Nicaise. [Doc # 46, p. 11 at ¶ 65]. As explained in Section III,

   ¶65 above, Kyle Lara violently struck Mr. Nicaise twice in the head and was justifiably fired.

   Unlike Plaintiff, Mr. Nicaise did not engage in violent conduct and a fight did not ensue.

            c.       Shawn Morrison/ Crystal Campos [Doc # 46, p. 11 at ¶ 66]. As explained in Section

   III, ¶66, Shawn Morrison allegedly roughhoused with co-workers. This conduct, reported to

   Leprino Foods as inappropriate horseplay and not workplace violence, does not equate to the level

   of violence involved in the fight between Plaintiff and Mr. Levar. Further, Mr. Morrison was, in

   fact, disciplined for this less severe conduct. Moreover, as Plaintiff acknowledges in his Response,

   Mr. Morrison, who is Caucasian, was later terminated when he threatened violence. Doc 46-1, fn.


   4
     See Aramburu, 112 F.3d at 1404 (to be similarly situated, employees must deal with the same supervisor); see also
   Timmerman v. U.S. Bank, N.A., 483 F.3d 1106, 1122 (10th Cir. 2007), citing Flasher, 986 F.2d at 1317-18
   (“[s]ometimes apparently irrational differences in treatment between different employees that cannot be explained on
   the basis of clearly articulated company policies may be explained by the fact that the discipline was administered by
   different supervisors, or that the events occurred at different times when the company's attitudes toward certain
   infractions were different, or that the individualized circumstances surrounding the infractions offered some mitigation
   for the infractions less severely punished, or even that the less severely sanctioned employee may be more valuable
   to the company for nondiscriminatory reasons than is the other employee” “[o]ther times, no rational explanation for
   the differential treatment between the plaintiff and the comparison employees may be offered”, and even that
   explanation does not compel the conclusion “the defendant was acting with a secret, illegal discriminatory motive.”)

   {00395603.DOCX / 1}                                       11
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 12 of 17




   3; LF Supp. App. pp. 36-44 – Morrison Notes. Similarly, as explained in Section III, paragraph

   66, Ms. Campos was fired for committing a violent act when she kicked Carlos Sibriana, a

   Hispanic, in his “man parts”, a clear violation of Leprino Foods’ Policy.

            d.       Chris Dreher/ Jedidiah Camacho. [Doc # 46, p. 11 at ¶ 67]. As explained in Section

   III, ¶ 67, above, Mr. Dreher was disciplined for his non-violent inappropriate touching. Mr. Dreher

   was not accused of threatening or committing acts of physical violence. Whereas, as is also

   explained in Section III, paragraph 67, Jedidiah Camacho was terminated for threatening in

   September, 2012 for violent statements, including the existence of a death list and threatening to

   bring “a machine gun in and killing everyone”. LF Supp. App., pp. 46-49 – Camacho Notes.5

            Given these obvious distinctions, a reasonable jury cannot find that Leprino Foods treated

   non-minority employees differently. Instead, the undisputed evidence shows that it treated

   employees based on the facts involved in each incident. The evidence confirms that it is the

   seriousness of the incident, not the race of the employee, which dictates Leprino Foods’ decision

   to discipline or terminate the employee. Forbes v. Kinder Morgan, Inc., 172 F. Supp. 3d 1182 at

   *22 (D. Kan. 2017), citing Timmerman, 483 F.3d at 1115, 1117-18 (“The law will not regard

   circumstantial evidence of bias as probative of pretext unless ‘some logical nexus’ connects that

   evidence to the employer's decision to terminate.”)

            Further, it is Leprino Foods’ genuine belief that Plaintiff was engaged in workplace


   5
     As with the Tucker/Levar incident, the Dreher/Camacho incident took place years before Plaintiff’s fight and these
   remote in time incidents are insufficient to prove pretext. Watts v. City of Norman, 270 F.3d 1288, 1297 (10th Cir.
   2001) (evidence concerning specific incidents that were remote in time, dating from many years before the decision
   at issue in this case falls short of proving pretext); Heno v. Sprint/United Management Co., 208 F.3d 847, 856 (10th
   Cir. 2000) (court admitting anecdotal evidence of discrimination should "scrutinize the time frame" and look for nexus
   to adverse employment action); Simms v. Oklahoma ex rel. Dep't of Mental Health and Substance Abuse, 165 F.3d
   1321, 1330-31 (10th Cir. 1999) (incident not similar for pretext purposes because of three years' time lapse).
   {00395603.DOCX / 1}                                      12
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 13 of 17




   violence, not whether Plaintiff was or was not the aggressor, that matters. Under Tenth Circuit law,

   the “pertinent question in determining pretext is not whether the employer was right to think the

   employee engaged in misconduct, but whether that belief was genuine . . . " Rivera v. City and

   County of Denver, 365 F.3d 912, 924-25 (10th Cir. 2004); Pastran v. K-Mart Corp., 210 F.3d 1201,

   1206 (10th Cir. 2000). Likewise, the issue is not whether the decision to terminate was wise, fair

   or correct, but whether the employer reasonably believed at the time of the termination that the

   employee had violated company policy, and acted in good faith upon that belief. Young v. Dillon

   Cos., 468 F.3d 1243, 1250 (10th Cir. 2006); Flasher Co., 986 F.2d 1312, 1321 (10th Cir. 1992).

            Plaintiff’s contention that Leprino Foods did not follow its policy with respect to

   conducting workplace violence investigations because it “did not interview or obtain a statement

   from Plaintiff after the incident” [Doc 46, p. 9, ¶ 54] is patently false as the uncontroverted

   evidence confirms Leprino Foods did, in fact, interview Plaintiff in the hospital and obtained a

   written statement from him. Doc 41-1, p. 17 - Esterly Dep. at 45:13-46:20; p.33 – Plaintiff’s Stm.;

   Doc 46-1, p. 349-350. Similarly, Plaintiff cannot show evidence of discrimination by taking issue

   with the fact that Leprino Foods coordinated with police when investigating and making its

   decision to terminate Plaintiff’s employment. He simply cannot offer any evidence that would

   undermine the reasonableness of Leprino Foods relying on the FMPD report or show that the

   Company failed to act in good faith when it reviewed and adopted these findings.

            Further, even if there were a legitimate basis to fault Leprino Foods’ investigation, federal

   law finds that evidence that the defendant failed to conduct a complete investigation cannot

   demonstrate pretext. See, e.g. Rizzo v. PPL Serv. Corp., 2005 WL 913091 at *11 (E.D. Pa. April


   {00395603.DOCX / 1}                               13
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 14 of 17




   19, 2005); Taylor v. Proctor & Gamble Dover Wipes, 184 F. Supp. 2d 402, 415-16 (D. Del. 2002)

   (defendant's failure to interview plaintiff and another witness did not demonstrate pretext).6

            Even viewing the facts in the light most favorable to Plaintiff, there is not enough actual

   evidence for a reasonable jury to conclude that any discrimination occurred. Therefore, summary

   judgment is appropriate for this claim.

   D.       Leprino Foods Does Not Retaliate for Filing for Workers’ Compensation.

            Plaintiff concedes only 2 employees out of 69 who filed for workers’ compensation

   between 2012 and 2017 were terminated within four (4) months of the filing, and both were

   terminated for violating company policies. Doc 46, p. 6, ¶ 32; Doc 41-1, p. 3 - Schmidt Aff. at ¶15.

   Considering 97% of the employees who filed for workers’ compensation over this five-year time

   period were not terminated within four months of the filing, no reasonable jury could find that

   Leprino Foods terminated Plaintiff in retaliation for his filing a claim for workers’ compensation.

   E.       Plaintiff Fails to Support His Claim for Self-Defense.

            Plaintiff’s relies on the Colorado Constitution’s recognition of an individual’s right “of

   seeking and obtaining their safety” and their right to “bear arms in protection of their home, person

   and property” as support for a public policy favoring a right to self-defense in the workplace. Doc

   46, pp. 18-19. However, in making this exaggerated leap, Plaintiff exposes that there is no

   Colorado case law to support his position that an employer may be found liable for wrongful


   6
     Likewise, “the mere fact that an employer failed to follow its own internal procedures does not necessarily suggest
   that the employer was motivated by illegal discriminatory intent or that the substantive reasons given by the employer
   for its employment decision were pretextual." Sanders v. Sw. Bell Tel., L.P., 544 F.3d 1101, 1106 (10th Cir. 2008)
   (irregularities only become "disturbing" and thus evidence of pretext when they are "idiosyncratic or questionable”).


   {00395603.DOCX / 1}                                      14
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 15 of 17




   discharge in violation of public policy if an at-will employee claims to have acted in self-defense

   during a workplace fight with a co-worker. As set forth in the Motion, the cases from other

   jurisdictions relied on by Plaintiff for this proposition are distinguishable. Doc 41, pp. 17-19.

   F.       Leprino Foods Was Unaware Plaintiff Was Claiming He Acted in Self Defense.

            Even if Colorado law supports an employee’s right to defend himself during a workplace

   altercation as a matter of public policy, and assuming the truth of Plaintiff’s assertion that he was

   justified in pushing Mr. Levar because he was “fearful of a lethal and imminent assault” [Doc 46,

   p. 19], Leprino Foods, as a matter of law, cannot be found liable for wrongful discharge in

   violation of public policy because the evidence establishes it was not aware that Plaintiff was

   claiming to have been acting in self-defense in his fight with Mr. Levar until after it made the

   decision to terminate his employment. Doc 46, p. 11 at ¶ 61; Doc 41-1, p. 24 - Esterly Dep. at

   70:18-72:6; Doc 41-1, p. 7 at ¶¶ 23 and 24; LF Supp. App., p. 13 - Esterly Dep. at 74:18-75:5; p.

   6 - Schmidt Dep. at 91:13-92:1. Ferris v. Bakery, Confectionery & Tobacco Union, Local 26, 867

   P.2d 38, 44 (Colo. App. 1993) (plaintiff must identify evidence supporting conclusion employer

   was aware of employee’s protected activity before the decision to terminate was made); Petersen

   v. Utah Dep’t of Corr., 301 F.3d 1182, 1188-89 (10th Cir. 2002)(an employer's action against an

   employee cannot be because of that employee’s protected activity unless the employer knows the

   employee has engaged in protected activity); Williams v. Rice, 983 F.2d 177, 181 (10th Cir. 1993).

                                                CONCLUSION

            WHEREFORE, Defendant Leprino Foods Company requests that this Court grant

   summary judgment in its favor on Plaintiff’s claims for race discrimination and wrongful

   termination in violation of public policy.
   {00395603.DOCX / 1}                              15
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 16 of 17




            DATED this 21st day of January, 2020.

                                             CAMPBELL KILLIN BRITTAN & RAY, LLC

                                                    By: s/ William C. Brittan
                                                    William C. Brittan, #17643
                                                    Margaret R. Pflueger, #39780
                                                    270 St. Paul Street, Suite 300
                                                    Denver, CO 80206
                                                    Phone: (303) 322-3400
                                                    Fax: (303) 322-5800
                                                    Email: bbrittan@ckbrlaw.com
                                                    mpflueger@ckbrlaw.com

                                                    Counsel for Defendant Leprino Foods Company




   {00395603.DOCX / 1}                              16
Case 1:19-cv-00285-CMA-NRN Document 50 Filed 01/21/20 USDC Colorado Page 17 of 17




                                    CERTIFICATE OF SERVICE

           I, the undersigned, certify that on this 21st day of January, 2020, a true and correct copy of
   the foregoing DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION
   TO MOTION FOR SUMMARY JUDGMENT was filed and served through the CM/ECF
   system on the following:

   Amy Burma
   Burma Law Offices, LLC
   1035 Pearl Street, Suite 325
   Boulder, CO 80302
   amy@Burmalawoffices.com

   Attorneys for Plaintiff


                                                         s/Andrea Davis
                                                         Andrea Davis




   {00395603.DOCX / 1}                              17
